Case: 12-15870   Date Filed: 01/02/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-15870
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:11-cr-00319-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

EMMANUEL ARIAS-CHAVARIN,
a.k.a. Rey Marcelo Rosda Maldonado,
a.k.a. Flaco,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (January 2, 2014)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-15870    Date Filed: 01/02/2014   Page: 2 of 2


      Cynthia Hernandez, appointed counsel for Emmanuel Arias-Chavarin in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Because our independent examination of the entire record confirms Hernandez’s

assessment that there are no arguable issues of merit on appeal, her motion to

withdraw is GRANTED, and Arias-Chavarin’s conviction and sentence are

AFFIRMED.




                                         2